IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                           No. 02-10416
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GEORGE MUNOZ,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:92-CR-102-A
                        --------------------
                          November 27, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      The Federal Public Defender appointed to represent George

Munoz has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).           Munoz

received a copy of counsel’s motion and brief and has filed a

response.   Munoz submits that counsel’s Anders brief is deficient

because counsel fails to raise a nonfrivolous issue.    Munoz argues

that the district court failed to follow 18 U.S.C. § 3553(a)(5),

which requires the district court to consider “any pertinent policy


  *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 02-10416
                                   -2-

statement issued by the Sentencing Commission pursuant to 28 U.S.C.

994(a)(2)   that   is   in   effect   on   the    date   the   defendant    is

sentenced.”   18 U.S.C. § 3553(a)(5).            Munoz also moves for the

appointment of counsel.      His motion is DENIED.

     Our independent review of the brief, the issues raised in

Munoz’s response, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and               the

APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.